UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-18170 ————— BioLife Solutions, Inc. (Exact name of registrant as specified in its charter) ————— DELAWARE 94-3076866 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3, SUITE 310, BOTHELL, WASHINGTON, 98021 (Address of registrant’s principal executive offices, Zip Code) (425) 402-1400 (Telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post said files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act.Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Noþ As of October 31, 2014, 12,084,859 shares of the registrant’s common stock were outstanding. BIOLIFE SOLUTIONS, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2014 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1.
